     Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 1 of 10
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   July 02, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                           HOUSTON DIVISION



JOSE FRANCISCO SAMAYOA,               §
TDCJ #1865655,                        §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §        CIVIL ACTION NO. H-19-5000
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §




                      MEMORANDUM OPINION AND ORDER



      Jose Francisco Samayoa (TDCJ #1865655) has filed a Petition

Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody     ("Petition")     (Docket Entry No. 1) challenging a

conviction entered against him in Harris County,               Texas.          Now

pending is Respondent [Lorie Davis] 's Motion for Summary Judgment

with Brief in Support ("Respondent's MSJ") (Docket Entry No. 19),

arguing that the Petition is barred by the governing one-year

statute of limitations.       Samayoa has not replied and his deadline

to do so has expired.      After considering all of the pleadings, the

state court records, and the applicable law, the court will grant

Respondent's MSJ and will dismiss this action for the reasons

explained below.
    Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 2 of 10



                              I.   Background

      A Harris County grand jury returned two separate indictments
against Samayoa charging him with aggravated sexual assault of a
disabled person in Cause Nos. 1378265 and 1378267. 1          A jury in the
262nd District Court for Harris County found Samayoa guilty as

charged in       both indictments and sentenced him          to 50 years'
imprisonment. 2 Consistent with the jury's verdict, the trial court
entered a judgment of conviction and imposed sentence on June 21,
2013. 3

      On direct appeal Samayoa challenged the sufficiency of the
evidence in support of his convictions. 4           The court of appeals
rejected that argument       and affirmed       those   convictions in an
unpublished opinion.       See Samayoa v. State of Texas, Nos. 01-13-
00537-CR     &   01-13-00538-CR, 2014 WL 3608216, at *4 (Tex. App. -
Houston [1st Dist.] July 22, 2014) . 5      The Texas Court of Criminal



      Indictment, Cause No. 1378265, Docket Entry No. 18-5, p. 29;
      1

Indictment, Cause No. 1378267, Docket Entry No. 18-19, p. 27. For
purposes of identification, all page numbers refer to the
pagination imprinted at the top of the page by the court's
Electronic Case Filing ("ECF") system.
      court Reporter's Record, vol. 7, Docket Entry No. 18-12,
      2

p. 44; Court Reporter's Record, vol. 8, Docket Entry No. 18-13,
pp. 13-14.
      Judgment of Conviction by Jury in Cause No. 1378265, Docket
      3

Entry No. 18-5, p. 82.
      4
          Appellant's Brief, Docket Entry No. 18-16, p. 9.
      5
          Memorandum Opinion, Docket Entry No. 18-4, pp. 1-9.
                                    -2-
    Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 3 of 10



Appeals refused his petition for discretionary review on October 1,

2014.    See id., 2014 WL 3608216, at *1.
        On October 19, 2015, Samayoa executed an Application for a
Writ of Habeas Corpus Seeking Relief from Final Felony Conviction

Under Code of Criminal Procedure, Article 11.07 ( "State Habeas
Application") to challenge each of his convictions. 6             The trial
court recommended that relief be denied on Samayoa's sole claim,
which repeated his contention that there was insufficient evidence
to support his convictions.7       The Texas Court of Criminal Appeals
agreed and denied relief without a written order on February 17,
2016.8
     On December 7, 2019, Samayoa executed the pending federal
habeas corpus Petition for review of his convictions under 28

     6
      State Habeas Application in Cause No. 1378265-A, Docket Entry
No.   18-22, pp. 5-12;     State Habeas Application in Cause
No. 1378267-A, Docket Entry No. 18-24, pp. 5-12. The petitioner's
pro se submissions are treated as filed on the date he placed them
in the prison mail system under the prison mailbox rule, which also
applies to post-conviction proceedings in Texas. See Richards v.
Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The respondent notes
that the Harris County District Clerk did not receive Samayoa's
State Habeas Applications until December 1, 2015, because he
appears to have sent them directly to the Texas Court of Criminal
Appeals. See Respondent's MSJ, Docket Entry No. 19, p. 6 n.3. For
purposes of ruling on Respondent's MSJ, the court will use the date
most favorable to Samayoa and will treat the date he signed his
State Habeas Applications as the date they were filed.
     7
      State's Proposed Findings of Fact, Conclusions of Law, and
Order in Cause No. 1378265-A, Docket Entry No. 18-22, pp. 22-24;
State's Proposed Findings of Fact, Conclusions of Law, and Order in
Cause No. 1378267-A, Docket Entry No. 18-24, pp. 22-24.
     8
      Action Taken on Application No. WR-84,491-01, Docket Entry
No. 18-21, p. 1; Action Taken on Application No. WR-84,491-02,
Docket Entry No. 18-23, p. 1.
                                    -3-
     Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 4 of 10



U.S.C. § 2254.9      The Petition was completed initially by Samayoa in

Spanish and filed in the Corpus Christi Division, which transferred
the case to Houston after a translated version of that Petition was
prepared by a court interpreter. 10        His sole claim appears to be
that he was denied effective assistance of counsel in connection
with his appeal.11     The respondent argues that the Petition must be
dismissed because it is untimely and barred by the governing one­
year statute of limitations on federal habeas corpus review. 12


                              II.   Discussion

A.    The One-Year Statute of Limitations

      According to the Antiterrorism and Effective Death Penalty Act
of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),
Samayoa's Petition is subject to a one-year limitations period
found in 28 U.S.C. § 2244(d), which runs from the latest of --
      (A)     the date on which the judgment became final by the
              conclusion of direct review or the expiration of
              the time for seeking such review;
      (B)     the date on which the impediment to filing an
              application created by State action in violation of
              the Constitution or laws of the United States is
              removed, if the applicant was prevented from filing
              by such State action;

      9
          Petition, Docket Entry No. 1, p. 15.
      10
           opinion and Order of Transfer, Docket Entry No. 7, pp. 1-2.
      11   Petition, Docket Entry No. 1-1, p. 5.
      Respondent's MSJ, Docket Entry No. 19, pp. 3-9.
      12
                                                              The
respondent argues further that Samayoa's claim is unexhausted and
procedurally barred. See id. at 9-10. Because the Petition is
time-barred, the court does not address these arguments further.
                                     -4-
   Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 5 of 10



     (C)   the date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if
           the right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on
           collateral review; or
     (D)   the date on which the factual predicate of the
           claim or claims presented could have been
           discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1).

     After the Texas Court of Criminal Appeals refused his petition
for discretionary review on October 1, 2014, Samayoa's convictions
became final ninety days later on December 31, 2014, when his time
expired to petition for a writ of certiorari from the United States

Supreme Court.    See SuP. CT. R. 13.1 (a petition for a writ of

certiorari to review a judgment entered by a state court of last
resort is due 90 days from entry of that judgment); Roberts v.
Cockrell, 319 F.3d 690, 693 (5th Cir. 2003) (observing that a state
conviction is typically considered "final 'when the availability of
direct appeal to the state courts has been exhausted and the time
for filing a petition for a writ of certiorari has elapsed or a
timely filed petition has been finally denied'") (quoting Caspari
v. Bohlen, 114 s. Ct. 948, 953 (1994)).         That date triggered the
AEDPA statute of limitations under § 2244(d) (1) (A), which expired
one year later on December 31, 2015. The federal Petition that was
executed by Samayoa on December 7, 2019, is late by almost four
years and is therefore barred by the statute of limitations unless
a statutory or equitable exception applies.


                                   -5-
      Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 6 of 10



B.      Statutory Tolling Will Not Save Samayoa's Untimely Petition

        Under 28    U.S.C.     §   2244(d)(2),       the time during which a
"properly filed application for State post-conviction or other
collateral     review"    is       pending    shall    not   count    toward   the
limitations period on federal habeas review.                   Samayoa's State
Habeas Applications, which were executed by him on October 19,
2015,    and denied by the Texas Court of Criminal Appeals on
February 17, 2016, were pending for a total of 122 days.                Although
these post-conviction applications extend that AEDPA deadline under
§    2244(d)(2) from December 31,            2015,   through May 2,    2016,   the
amount of statutory tolling available is not sufficient to render
the pending Petition timely.
        Samayoa does not demonstrate that there is any other statutory
basis to toll the limitations period.                He does not assert that he
was subject to state action that impeded him from filing his
Petition in a timely manner.           See 28 U.S.C. § 2244(d)(1)(B). None
of his claims are based on a constitutional right that has been
newly recognized by the Supreme Court and made retroactive to cases
on collateral review.        See 28 U.S.C. § 2244(d)(1)(C).            Moreover,
none of his claims raise a constitutional issue that is based on a
new     "factual predicate"        that could not have been discovered
previously if the petitioner had acted with due diligence.                See 28
U.S.C. § 2244(d)(1)(D).            As a result, statutory tolling will not
save Samayoa's untimely federal Petition, which must be dismissed


                                        -6-
     Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 7 of 10



unless   an   equitable    basis   exists    to   extend    the   statute    of

limitations on federal habeas review.

C.    Equitable Tolling is Not Warranted

      Equitable tolling is available at the court's discretion where
a petitioner demonstrates (1) that he pursued federal review with

due diligence and (2) that "'some extraordinary circumstance stood

in his way' and prevented timely filing."         Holland v. Florida, 130
S. Ct. 2549, 2562 (2010) (quoting Pace v. DiGuglielmo, 125 s. Ct.
1807, 1814 (2005)).       "The petitioner bears the burden of estab-
lishing that equitable tolling is warranted."         Hardy v. Quarterman,
577 F.3d 596, 598 (5th Cir. 2009) (citation omitted).
      Samayoa has not filed a response to Respondent's MSJ or
offered a detailed explanation for his lengthy delay in seeking
federal habeas review.      In his Petition, which was filed on a pre­
printed form for use by state prisoners in seeking federal habeas
review, Samayoa notes that he is a pro se prisoner who does not
know the law and does not speak English.13                 Although Samayoa
represents himself, it is settled that a prisoner's pro se status,
incarceration, and ignorance of the law do not excuse his failure
to file a timely petition and are not grounds for equitable


     13 Petition, Docket Entry No. 1-1, p. 13. Samayoa testified
through an interpreter at trial that he was born in Nicaragua,
where he went to at least one year of law school before emigrating
to the United States in 1999, but he did not complete his education
and it is evident that he spoke very little English. See Court
Reporter's Record, vol. 6, Docket Entry No. 18-11, pp. 185, 194.
                                     -7-
   Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 8 of 10


tolling.        See Felder v. Johnson, 204 F.3d 168, 171-72 (5th Cir.
2000); see also Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir.

2002) (noting that a petitioner's ignorance or mistake is insuffi­
cient to warrant equitable tolling); Barrow v. New Orleans S.S.
Ass'n, 932 F.2d 473, 478 (5th Cir. 1991) (finding that "lack of
knowledge of [the] filing deadlines," "lack of representation,"
"unfamiliarity with the legal process," illiteracy, and "ignorance
of legal rights" generally do not justify tolling).
     Moreover, even assuming that his language barrier was an

impediment, Samayoa does not allege what efforts he made to obtain
assistance from a Spanish-speaking translator, either inside or
outside the prison, before the AEDPA limitations period expired.
Under these circumstances equitable tolling is unavailable.                   See
Mendoza v. Carey. 449 F.3d 1065, 1069 (9th Cir. 2006) (concluding
that "a non-English-speaking petitioner seeking equitable tolling
must, at a minimum, demonstrate that during the running of the
AEDPA time limitation, he was unable, despite diligent efforts, to
procure either legal materials in his own language or translation
assistance from an inmate, library personnel, or other source");
Diaz v. Kelly. 515 F.3d 149, 154 (2d Cir. 2008) (absent a showing
of due diligence, a petitioner's bare allegation that he lacked
access     to    a    translator    during   the   limitations       period   is
insufficient         to   justify   equitable   tolling   for    a     language
deficiency); see also Yang v. Archuleta, 525 F.3d 925, 929 (10th
Cir. 2008)        (lack of    English language     proficiency   is not an

                                       -8-
    Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 9 of 10



extraordinary circumstance that warrants equitable tolling); Cobas
v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002) ("An inability to

speak, write and/or understand English, in and of itself, does not
automatically" justify equitable tolling.); Mendoza v. Minnesota,
100 F. App'x 587, 588 (8th Cir. 2004) (lack of fluency in English

does not constitute an extraordinary circumstance that warrants
equitable tolling).
     Because Samayoa fails to establish that any exception to the
AEDPA statute of limitations applies, the Respondent's MSJ will be
granted, and the Petition will be dismissed as untimely under 28

U.S.C.   §   2244 (d) (1).


                    III.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                   A
certificate of appealability will not issue unless the petitioner
makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.       §    2253 (c) (2), which requires a petitioner to
demonstrate "' that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or
wrong."' Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting
Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).           Where denial of
relief is based on procedural grounds, the petitioner must show not
only that "jurists of reason would find it debatable whether the

                                      -9-
   Case 4:19-cv-05000 Document 20 Filed on 07/02/20 in TXSD Page 10 of 10



petition states a valid claim of the denial of a constitutional
right," but also that they "would find it debatable whether the
district court was correct in its procedural ruling."           Slack, 120
S. Ct. at 1604.      Because this court concludes that jurists of
reason would not debate whether any procedural ruling in this case

was correct, a certificate of appealability will not issue.


                      IV.   Conclusion and Order

    Accordingly, the court ORDERS as follows:

    1.    Respondent' s Motion for Summary Judgment           (Docket
          Entry No. 19) is GRANTED.
    2.    The Petition Under 28 U.S.C. § 2254 for Writ of
          Habeas Corpus by a Person in State Custody filed by
          Jose Francisco Samayoa (Docket Entry No. 1) is
          DISMISSED WITH PREJUDICE.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

    SIGNED at Houston, Texas, on this the 2nd day of July, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -10-
